Title: [Diary entry: 30 October 1787]
From: Washington, George
To: 

Tuesday. 30th. Cloudy in the morning with the Wind fresh from the So. Abt. 8 Oclock it began a slow and misling rain which encreased till it came on to rain fast till ab. 11 Oclock when it ceased. The afternoon a little variable but upon the whole pleasant. Rid to Muddy hole and Dogue Run. In the Morning driven in by the Rain and after it ceased rode to The Ferry and Frenchs’s—Cleaning up the Buck Wheat at the first place—only 57 Bls. of it from 18 Acres of grd. At the 2d. (D[ogue] R[un]) 4 plows were at work, & the other people grubbing & filling gullies before them. At The Ferry the 3 plows were at work, & the other people grubbing. At Frenchs 2 plows were at work and the other hands weeding 2 yards for treadg. out grain.